NUMBERS 13-21-00404-CR & 13-21-00405-CR

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG

THE STATE OF TEXAS,                                                                       Appellant,

                                                        v.

CECILIA GARCIA,                                                                             Appellee.


                      On appeal from the County Court at Law
                            of Aransas County, Texas.


                              MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Tijerina
              Memorandum Opinion by Justice Tijerina

      In appellate cause numbers 13-21-00404-CR and 13-21-00405-CR, appellant the

State of Texas appeals the trial court’s dismissal of its charges of unlawful restraint and

evading arrest or detention, both Class A Misdemeanors, against appellee Cecilia

Garcia.1 See TEX. PENAL CODE ANN. §§ 20.02, 38.04. By one issue, the State contends


      1   See TEX. CODE CRIM. PROC. ANN. art. 44.01(a)(1) (allowing the State to appeal a trial court order
that the trial court improperly dismissed its charges against Garcia with prejudice because

there is no evidence that either a due process, Article 39.14(a), see TEX. CODE CRIM.

PROC. ANN. art. 39.14(a), or Brady violation, see Brady v. Maryland, 373 U.S. 83, 87

(1963), occurred. We reverse and remand.

                                         I.       BACKGROUND

        On April 28, 2020, Lieutenant Tchanee Meissner of the Rockport Police

Department responded to a complaint of a domestic disturbance at an apartment

complex. Eventually, Lieutenant Meissner interviewed Annaley McAshen and Garcia who

told her that they had been in an argument and that McAshen had allegedly bitten Garcia’s

arm. On May 2, 2020, four days after her initial encounter with Garcia and McAshen,

Lieutenant Meissner was dispatched once again to investigate another domestic

disturbance involving Garcia and McAshen. This time Lieutenant Meissner arrested

Garcia for unlawful restraint and evading arrest. 2 In appellate cause number 13-21-

00404-CR, on October 8, 2020, the State charged Garcia by information with the offense

of evading arrest. In appellate cause number 13-21-00405-CR, the State charged Garcia

by information with the offense of unlawful restraint. The trial court set a trial for both

offenses.


that dismisses an indictment, information, or complaint).
         2 In appellate cause number 13-21-00404-CR, the information alleges that on May 2, 2020, Garcia

“intentionally fle[d] from Joel Stevens, a person [Garcia] knew was a peace officer who was attempting
lawfully to arrest or detain [Garcia].” Officer Stevens did not testify at the motion to dismiss hearing. The
information in appellate cause number 13-21-00405-CR, states that on May 2, 2020, Garcia “Intentionally
or knowingly by force, intimidation, or deception, restrain [McAshen] hereafter styled the complainant,
without her consent, by restricting the movement of the complainant, namely by confining complainant-by
blocking the door with her body.”




                                                     2
      On September 21, 2021, Garcia filed three pretrial motions to dismiss the

information in both causes. The trial court held a motion to dismiss hearing on October

14, 2021. At the hearing, the trial court heard argument from both sides and testimony

from Lieutenant Meissner. The trial court also reviewed Lieutenant Meissner’s body

camera footage from the April 28, 2020 encounter with Garcia. No evidence concerning

the May 2, 2020 incident where Garcia was arrested was presented.

      At the hearing, Lieutenant Meissner testified that on April 28, 2020, she went to an

apartment complex to investigate a possible domestic disturbance. Lieutenant Meissner

stated that she met with McAshen who said that “she was assaulted[,] and her airway

was impeded by her roommate and . . . it was an ex-girlfriend situation and they were

fighting over a game and her talking to somebody.” Lieutenant Meissner escorted

McAshen to her apartment to retrieve her belongings, where they encountered Garcia.

Lieutenant Meissner testified that Garcia told her that McAshen bit her arm. Garcia also

informed her that she had a scratch on her neck and was unsure how the scratch

happened “but she thought it was during a scuffle and she said that Ms. McAsh[e]n was

on her—or all over her.” Lieutenant Meissner photographed an apparent bite mark on

Garcia’s arm and a scratch on Garcia’s neck. The body camera footage documents

Lieutenant Meissner’s photography of Garcia’s injuries.

      According to Lieutenant Meissner, although she had a “technical issue,” she

uploaded the pictures to the software program used to generate police reports at the




                                           3
Rockport Police Department. Lieutenant Meissner stated that although she “did not

specifically go through each one,” some small icons popped up on the computer screen,

and she saw that “[i]t said pictures.” The State asked, “And you don’t know whether the

photos of the injuries to [Garcia] were actually downloaded[sic]?” Lieutenant Meissner

replied, “those were there.” Lieutenant Meissner acknowledged that the pictures were

subsequently lost.

       On cross-examination by Garcia, Lieutenant Meissner said, “I did what I was

suppose[d] to do by taking and uploading the photos. Whether they are there or not, I was

never alerted . . . . So[,] I could never correct that issue. I imported the photos[,] so I did

my due diligence.” Lieutenant Meissner stated that in her opinion the loss of the photos

was not malicious and was due to a computer issue. Lieutenant Meissner clarified that

when she took photos of Garcia’s injuries, the camera was foggy. Lieutenant Meissner

contradicted Garcia’s assertion that her body camera footage did not show an injury on

Garcia’s arm and stated that although teeth marks were not discernible, “[i]t showed a

clear picture of a swollen arm. . . .”

       Garcia argued to the trial court that she needed the photos to defend against the

charges. Garcia said, “We need those photos, Judge,” but she did not elaborate. Garcia

stated,

       We are prohibited due to the failure to preserve the evidence that we need
       in this case. We had here a training supervisor that was responsible for
       taking the pictures . . . and even for the purposes of capturing who I am
       talking to, that was clearly captured on the DVD body cam. There she was
       in full body. But they still needed pictures.




                                              4
       Garcia continued to claim that she needed the photos for her defense without

further elaboration. Garcia told the trial court that the State took the pictures, and she did

not receive them. Garcia said, “The constitutionality of due process requires no bad faith.”

The trial court asked, “So 39.14 just you are saying is black and white [sic]. If [the pictures]

existed, [they] must be produced.” Garcia replied, “That’s correct, Judge.” The trial court

asked Garcia to explain the analysis pursuant to Brady. See Brady, 373 U.S. at 87. Garcia

responded:

       Judge, in my review of the law, the fact that we are unable to use those
       photos as evidence in order to not only fight and defend the
       allegations . . . but also to use in cross-examination and in . . . defense
       without giving them exactly what our trial strategy is that we have done
       before. But it is our inability to properly defend her and cross-examine. We
       have a right to confrontation of . . . the alleged victim, Judge. And without
       those photos, that prohibits us from doing a proper cross-examination.

       Garcia did not present any evidence. The trial court dismissed both cases and

issued findings of fact and conclusions of law stating that the State violated the due

process clause of the United States Constitution, Article 39.14(a) of the Texas Code of

Criminal Procedure, and Brady. See U.S. CONST. amend. 14; TEX. CODE CRIM. PROC. ANN.

art. 39.14; see also Brady, 373 U.S. at 87. This appeal followed.

                                II.     STANDARD OF REVIEW

       A trial court’s ruling on a motion to dismiss is reviewed applying a bifurcated

standard. State v. Krizan-Wilson, 354 S.W.3d 808, 815 (Tex. Crim. App. 2011). In our

review, we “must give almost total deference to a trial court’s findings of facts that are

supported by the record, as well as mixed questions of law and fact that rely upon the




                                               5
credibility of a witness.” Id. However, our review of pure questions of law and mixed

questions that do not depend on credibility are reviewed de novo. Id. We must uphold the

trial court’s ruling if any theory of law applicable to the case is correct and if the ruling is

supported by the record. Saenz v. State, 564 S.W.3d 469, 473 (Tex. App.—El Paso 2018,

no pet.).

                   III.    AUTHORITY TO DISMISS CHARGING INSTRUMENT

       Generally, a trial court lacks authority to dismiss a case without the State’s

consent, and a trial court has no inherent power to dismiss a prosecution. State v. Mungia,

119 S.W.3d 814, 816 (Tex. Crim. App. 2003); see State v. Johnson, 821 S.W.2d 609, 613

(Tex. Crim. App. 1991) (en banc). There are limited exceptions to the general rule where

a trial court may dismiss a case without the State’s consent, “such as when a defendant

has been denied a speedy trial, when there is a defect in the charging instrument, or,

pursuant to Article 32.01, when a defendant is detained and no charging instrument is

properly presented.” Johnson, 821 S.W.2d at 612, n.2 (citing TEX. CODE CRIM. PROC.

ANN. art. 32.01); see Mungia, 119 S.W.3d at 816. In addition, a trial court is permitted to

dismiss an indictment “to remedy a violation of the Sixth Amendment right to counsel.”

Mungia, 119 S.W.3d at 816.

       However, a trial court is not bound to these established exceptions. See id. at 817.

Rather, as the Texas Court of Criminal Appeals explained, “although a particular

constitutional violation has not yet been recognized as a basis for a trial court to dismiss

a charging instrument, this does not preclude a trial court from having authority to dismiss




                                               6
on that ground.” Id. (first citing State v. Frye, 897 S.W.2d 324, 330 (Tex. Crim. App. 1995);

and then State v. Terrazas, 962 S.W.2d 38, 41 (Tex. Crim. App. 1998)). Although

permitted to do so, a trial court’s dismissal of the State’s charging instrument to remedy

a constitutional violation constitutes “‘a drastic measure only to be used in the most

extraordinary circumstances.’” Id. at 817 (quoting Frye, 897 S.W.2d at 330). “Therefore,

where there is no constitutional violation, or where the appellee’s rights were violated but

dismissal of the indictment was not necessary to neutralize the taint of unconstitutional

action, the trial court abuses its discretion in dismissing the charging instrument without

the consent of the State.” Id.; see also State v. Wyatt, No. 13-13-00496-CR, 2015 WL

3522967, at *2 (Tex. App.—Corpus Christi–Edinburg June 4, 2015, pet. ref’d) (mem. op.,

not designated for publication).

                                    IV.     DISCUSSION

       The State argues that the trial court improperly concluded that it violated Garcia’s

due process rights, Brady, and Article 39.14(a). Therefore, the State asserts that the trial

court erroneously dismissed its indictments in both causes.

A.     Withheld Evidence Versus Lost Evidence

       A Brady violation occurs when the State either willfully or inadvertently fails to

disclose material evidence it possesses that is favorable to a defendant. Brady, 373 U.S.

at 87; Harm v. State, 183 S.W.3d 403, 406 (Tex. Crim. App. 2006); Kulow v. State, 524

S.W.3d 383, 388 (Tex. App.—Houston [14th Dist.] 2017, pet. ref’d). To prove a Brady

violation occurred, the defendant must show that the: (1) State failed to disclose evidence,




                                             7
regardless of the prosecution’s good or bad faith; (2) withheld evidence is favorable to the

defendant; and (3) evidence is material in that there is a reasonable probability that had

the evidence been disclosed, the trial’s outcome would have been different. State v.

Blanco, 953 S.W.2d 799, 802 (Tex. App.—Corpus Christi–Edinburg 1997, pet. ref’d).

       In addition, due process requires the State to preserve evidence that may

significantly aid the defendant’s defense. Id. “So the Supreme Court’s jurisprudence

divides cases involving nondisclosure of evidence into two areas: Brady addresses

exculpatory evidence still in the government’s possession. Youngblood and Trombetta

address cases in which the government no longer possesses the disputed evidence.” Id.

(first citing Arizona v. Youngblood, 488 U.S. 51, 57 (1988) (providing under Brady, “the

good or bad faith of the State [is] irrelevant when the State fails to disclose to the

defendant material exculpatory evidence,” but is relevant “when we deal with the failure

of the State to preserve evidentiary material of which no more can be said than that it

could have been subjected to tests, the results of which might have exonerated the

defendant”); and then citing California v. Trombetta, 467 U.S. 479, 488 (1984) (holding

that no violation of the Constitution occurred when the State failed to retain breath

samples for the defendants because the State “did not destroy [the defendants’] breath

samples in a calculated effort to circumvent the disclosure requirements established by

Brady v. Maryland and its progeny, . . . the officers were acting ‘in good faith and in accord

with their normal practice,’ [and t]he record contains no allegation of official animus

towards [the defendants] or of a conscious effort to suppress exculpatory evidence”)). To




                                              8
show a due process violation in failing to preserve potentially useful evidence, the

defendant must prove bad faith on the part of law enforcement. Youngblood, 488 U.S. at

57–58 (holding that unless a criminal defendant can show bad faith on the part of the

police, failure to preserve potentially useful evidence does not constitute a denial of due

process of law).

B.     Nature of the Evidence

       Here, the trial court did not make any specific findings supporting its conclusion

that the evidence was material pursuant to Brady. Moreover, at the motion to dismiss

hearing, no evidence was presented showing that the pictures were material to Garcia’s

defense in either cause. At the motion to dismiss hearing, it was established that

Lieutenant Meissner took the pictures on a different date than the date that the offenses

allegedly occurred. According to Lieutenant Meissner, the pictures she took on April 28,

2020, documented a scratch on Garcia’s neck that Garcia stated she received in an

unknown manner and a “bitemark” attributed to McAshen by Garcia on April 28, 2020.3

Garcia argued that she needed these pictures to defend herself from the charges that

occurred on May 2, 2020. However, Garcia never explained in what manner these

pictures would help in her defense to the charges of evading arrest and unlawful

detention, she did not testify at the motion to dismiss hearing, and she failed to present

evidence supporting such a conclusion. See Hampton v. State, 86 S.W.3d 603, 612 (Tex.



       3 The evidence shows that Garcia told Lieutenant Meissner that is how she received the bite;
however, Garcia was not under oath when she made that claim.




                                                9
Crim. App. 2002) (“The mere possibility that an item of undisclosed information might

have helped the defense, or might have affected the outcome of the trial, does not

establish materiality in the constitutional sense.”). Accordingly, the best that can be said

of the pictures is that they could have potentially been useful to Garcia.4 See Burdick v.

State, 474 S.W.3d 17, 25–26 (Tex. App.—Houston [14th Dist.] 2015, no pet). That is not

enough to show a Brady violation.

        Moreover, there is nothing in this record showing that that there is a reasonable

probability that had these pictures been disclosed, the outcome of either the unlawful

restraint cause or the evading arrest cause would have been different as no trial was held

in either cause. See Blanco, 953 S.W.2d at 802. Thus, Garcia failed to meet her burden

pursuant to Brady. See id.

C.      Bad Faith

        Furthermore, these causes do not involve the State’s failure to turn over evidence

in its possession. These causes involve the failure of the State to properly preserve the

pictures. Thus, we conclude that these causes are controlled by the “failure to preserve”

cases. See Youngblood, 488 U.S. at 57–58; Moody v. State, 551 S.W.3d 167, 170 (Tex.

App.—Fort Worth 2017, no pet.) (“Although courts occasionally blur the distinction



         4 We note that the ordinary remedy when the State violates Brady is a reversal of the conviction

and a new trial. See Ex parte Miles, 359 S.W.3d 647, 664 (Tex. Crim. App. 2012); State v. Blanco, 953
S.W.2d 799, 802 (Tex. App.—Corpus Christi–Edinburg 1997, pet. ref’d) (explaining that a defendant is
entitled to a new trial upon establishing a Brady violation occurred). Thus, we are not convinced that
dismissal of the charging instrument would have been appropriate in this case had a Brady violation been
shown. Nevertheless, we assume but do not decide, for purposes of this memorandum opinion, that
dismissal would have been appropriate in that situation.




                                                   10
between Youngblood and Brady, Youngblood is properly applied to cases in which the

government no longer possesses the disputed evidence, whereas Brady is properly

applied to cases in which exculpatory evidence remains in the government’s

possession.”). Under the “failure to preserve” standard, Garcia must have demonstrated

that the State acted in bad faith by failing to preserve the complained-of pictures. “[B]ad

faith entails some sort of improper motive, such as personal animus against the defendant

or a desire to prevent the defendant from obtaining evidence that might be useful.” Ex

parte Napper, 322 S.W.3d 202, 238 (Tex. Crim. App. 2010). A showing of negligence

does not qualify as bad faith. See Youngblood, 488 U.S. at 58.

       At the motion to dismiss hearing, Lieutenant Meissner testified that when she took

the pictures, the lens fogged up, and she was unable to determine whether the pictures

were clear. In addition, she stated that due to a “technical error,” the pictures failed to load

onto their software program. Lieutenant Meissner stated that she believed that she “did

what [she] was suppose[d] to do by taking and uploading the photos” and that she had

not been informed that the pictures were not there. She said, “I imported the photos[,] so

I did my due diligence.” This is the only evidence presented regarding what happened to

the lost pictures. Thus, Garcia failed to present any evidence supporting a conclusion that

the State acted in bad faith when the pictures failed to upload to the computer.

       Accordingly, we conclude that there was no constitutional due process violation

permitting the trial court to dismiss the State’s charging instruments in both causes.

Therefore, to the extent the trial court granted Garcia’s motion to dismiss based on a due




                                              11
process violation, the trial court abused its discretion in dismissing the charging

instruments in both causes without the State’s consent. See Mungia, 119 S.W.3d at 817;

see also Wyatt, 2015 WL 3522967, at *2.

D.      Article 39.14(a)

        The trial court also granted Garcia’s motions to dismiss in each cause on the basis

that the State violated Article 39.14(a) of the Texas Code of Criminal Procedure, which

requires the State to provide the defendant with an open file of everything the State

possesses in relation to the defendant’s case. See TEX. CODE CRIM. PROC. ANN. art.

39.14(a) (permitting the inspection and the electronic duplication, copying, and

photographing of documents relating to the defendant including “any designated books,

accounts, letters, photographs, or objects or other tangible things not otherwise privileged

that constitute or contain evidence material to any matter involved in the action and that

are in the possession, custody, or control of the state or any person under contract with

the state” (emphasis added)). However, Article 39.14(a) limits the breadth of discovery to

anything that is in the possession, custody, or control of the State or any person under

contract with the State. See id.

        Here, the evidence conclusively establishes that the complained-of pictures were

not in the State’s possession, custody, or control because of a technical issue with

uploading the pictures to the computer.5 Therefore, the trial court’s dismissal on this basis


         5 Recently, the Texas Court of Criminal Appeals stated that the proper inquiry when the State fails

to disclose evidence in its possession pursuant to Article 39.14(a) is a relevant evidence standard and not
the typical Brady material evidence standard. Watkins v. State, 619 S.W.3d 265, 277 (Tex. Crim. App.
2021). “Relevant evidence is any evidence that has any tendency to make the existence of any fact of



                                                    12
was erroneous. We sustain the State’s sole issue.

                                           V.      CONCLUSION

        We reverse the trial court’s judgments in both appellate causes and remand both

causes to the trial court for further proceedings consistent with this memorandum opinion.



                                                                                    JAIME TIJERINA
                                                                                    Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
18th day of August, 2022.




consequence to the determination of the action more probable or less probable than it would be without the
evidence.” Id. The evidence does not by itself need to “prove or disprove a particular fact to be relevant; it
is sufficient if the evidence provides a small nudge toward proving or disproving some fact of consequence.”
Id.

        Here, Garcia did not allege that the evidence was relevant, and the trial court did not make such a
determination. In addition, Garcia produced no evidence regarding the relevance of the pictures. See id.;
see also State v. Muniz, No. 13-19-00090-CR, 2020 WL 5056531, at *5–6 (Tex. App.—Corpus Christi–
Edinburg Aug. 27, 2020, no pet.) (setting out that defense counsel testified that had he been aware of the
undisclosed evidence, he would have changed his trial strategy and specifically detailed the manner in
which his strategy would have changed).




                                                     13